Exhibit 10.22
(STEMCELLS INC. LOGO) [f55153f5515300.gif]
March 21, 2002
Oleh S. Hnatiuk
NeuroSpheres Ltd. and Neurospheres Holdings Ltd.
C/o University Technologies International Inc.
Suite 130, 3553 31 St. N.W.
Calgary, Alberta T2L 2K7 Canada

      Re:   License Agreement, NeuroSpheres LTD, NeuroSpheres Holdings LTD, and
StemCells, Inc., dated October 30, 2000 (the “Agreement”)

Dear Mr. Hnatiuk:
This letter (the “Letter Amendment”) will, if accepted by NeuroSpheres Ltd. and
Neurospheres Holdings Ltd., constitute an amendment to the Agreement referenced
above. As we have discussed, StemCells, Inc. (“StemCells”) proposes to enter a
sublicense with BioWhittaker, Inc., (“BioWhittaker) under which BioWhittaker
would be granted the right (retroactively, upon payment of royalties for past
sales) to sell the product listed in its catalogue as CC2259 “Neural Progenitor
Cells.” We ask that NeuroSpheres Ltd. and Neurospheres Holdings Ltd. agree to
amend Section 3.08 of the Agreement to add the following words to the end of the
first sentence: “, provided, however, that neither the entry of a sublicense
between SCI and BioWhittaker, Inc. or any parent or subsidiary thereof
concerning activity in the research market, nor any sales or other activity
pursuant to such sublicense, shall constitute commercial sales of any licensed
Product for the purposes of this Section 3.08.” That section would accordingly
read, in its entirety:
3.08 Annual Payments
SCI shall make annual payments to NS in the amount of fifty thousand Dollars
($50,000) during the term hereof (the “Annual Payments”), beginning with the
first of the following years: (i) the first full year of commercial sales of any
licensed Product are made, and (ii) the year 2004, provided, however, that
neither the entry of a sublicense between SCI and BioWhittaker, Inc. or any
parent or subsidiary thereof concerning activity in the research market, nor any
sales or other activity pursuant to such sublicense, shall constitute commercial
sales of any licensed Product for the purposes of this Section 3.08. Each Annual
Payment due hereunder shall be payable on or before the last day of the year for
which it is due.
3155 Porter Drive • Palo Alto, CA 94304
(650) 475-3100 • (650) 475-3101 FAX

 



--------------------------------------------------------------------------------



 



March 21, 2002
Page 2
The Annual Payment in this section 3.08 shall be fully creditable on an
accumulated basis against any royalty income due to NS under section 3.01 or
3.02. Annual Payments are not refundable.
Except as modified above, all other terms, conditions and covenants of the
Agreement, specifically but without limitation including the provisions of
Section 3.12 regarding sublicensing fees, remain in full force and effect.
If NeuroSpheres Ltd. and Neurospheres Holdings Ltd. agree to this Letter
Amendment, please have the enclosed copy dated and signed on their behalves and
return it to me.
Sincerely,
/s/ Iris Brest
Iris Brest
General Counsel
The terms of the Letter Agreement set forth above are hereby accepted:

     
NeuroSpheres Ltd.
   
 
   
/s/ Oleh S. Hnatiuk
  04/01/2002
 
   
by: Oleh S. Hnatiuk
  date
 
   
NeuroSpheres Holdings Ltd.
   
 
   
/s/ Oleh S. Hnatiuk
  04/01/2002
 
   
by: Oleh S. Hnatiuk
  date

 